United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-384
Issued: June 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 6, 2012 appellant filed a timely appeal of a September 6, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability
causally related to her accepted June 19, 1992 employment injury.
FACTUAL HISTORY
On June 19, 1992 appellant, then a 31-year-old city manual distribution clerk, filed a
traumatic injury claim alleging that on that day she sustained a cut to her left hand and first
finger in the performance of duty. OWCP accepted the claim for left finger laceration and
1

5 U.S.C. § 8101 et seq.

tendon repair and paid appropriate compensation. Appellant stopped work on June 19, 1992,
returned to light-duty work on November 17, 1993 and full-duty work on February 16, 1994.2
The most recent medical evidence contained in the record is a July 23, 1997 progress note
from Dr. A. Salyapongse, a treating physician, who noted that appellant had not been seen by
him since April 1996. Dr. Salyapongse wrote that appellant had been given permanent light duty
at the employing establishment and had been diagnosed with right carpal tunnel syndrome.
In a letter dated September 7, 2011, appellant requested that OWCP reopen her claims as
she was severely and permanently disabled due to her accepted employment injuries. She
alleged that as a result of her employment injury she suffered from stress and depression.
By correspondence dated November 16, 2011, OWCP advised as to the medical and
factual evidence required to support her recurrence claim. It gave appellant 30 days to provide
the requested information.
In response to OWCP’s request, appellant submitted a letter and recurrence claim form
dated November 29, 2011. In her letter, she requested payment for her injuries. Appellant
alleged that she had been in excruciating pain since the date of her injury, that she was not
working and was currently receiving disability benefits from social security. She attributed her
depression, sleep apnea, emotional anxiety, stress and acid reflux condition to her June 19, 1992
employment injury. Appellant alleged that due to her employment injuries she was
unemployable and totally disabled.
By decision dated January 3, 2012, OWCP denied appellant’s claim for a recurrence of
disability. It found that no medical evidence had been submitted since July 1997.
Following the January 3, 2012 decision, appellant submitted factual and medical
evidence including a January 3, 2012 claim for compensation (Form CA-7) for the period
December 17 to 30, 2011. She submitted physical therapy notes from 1993.3
On January 26, 2012 appellant requested an oral hearing before an OWCP hearing
representative and a telephonic hearing was held on June 7, 2012. She testified that her last day
of work for the employing establishment was July 30, 1999. Appellant also testified that she was
not seeing a doctor for her hand and had not seen a doctor since being in receipt of benefits from
the Social Security Administration. The hearing representative noted that OWCP had not
received any medical evidence regarding her hand for several years and that the record would be
held open for 30 days for the receipt of medical evidence.
Appellant subsequently submitted claims for compensation for the period December 31,
2011 to August 24, 2012.
2

By decision dated March 8, 1995, OWCP denied appellant’s claim for a recurrence of disability for the period
April 16 to July 27, 1994 causally related to the accepted June 19, 1992 employment injury. An OWCP hearing
representative affirmed the March 8, 1995 decision on May 21, 1996.
3

The employing establishment noted that appellant had retired in February 2004 and had been receiving benefits
from the Social Security Administration since 2004.

2

By decision dated September 6, 2012, OWCP’s hearing representative affirmed the
January 3, 2012 denial of appellant’s recurrence claim.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.4 If the disability results from new
exposure to work factors, the legal chain of causation from the accepted injury is broken and an
appropriate new claim should be filed.5
When an employee claims a recurrence of disability due to an accepted employmentrelated injury, he or she has the burden of establishing that the recurrence of disability is causally
related to his or her original injury.6 As part of this burden of proof, the employee must show
either a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.7 In order to establish that his or her claimed
recurrence of the condition was caused by the accepted injury, medical evidence of bridging
symptoms between his or her present condition and the accepted injury must support the
physician’s conclusion of a causal relationship.8 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.9
For conditions not accepted by OWCP as being employment related, it is the employee’s
burden to provide rationalized medical evidence sufficient to establish causal relation, not
OWCP’s burden to disprove such relationship.10

4

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Phillip L. Barnes, 55 ECAB 426 (2004).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3 (May 1997), Donald T.
Pippin, 54 ECAB 631 (2003).
6

20 C.F.R. § 10.104(b); S.S., 59 ECAB 315 (2008); Carmen Gould, 50 ECAB 504 (1999); Helen K. Holt, 50
ECAB 279, 382 (1999); Robert H. St. Onge, 43 ECAB 1169 (1992).
7

Terry R. Hedman, 38 ECAB 222 (1986).

8

C.W., Docket No. 07-1816 (issued January 16, 2009); Mary A. Ceglia, 55 ECAB 626 (2004); Ricky S. Storms,
52 ECAB 349 (2001).
9

Michael S. Mina, 57 ECAB 379 (2006); Ricky S. Storms, supra note 8.

10

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger,
51 ECAB 638 (2000).

3

ANALYSIS
OWCP accepted appellant’s claim for left finger laceration and tendon repair. Appellant
returned to work on November 17, 1993. The record reveals that appellant’s last day of work for
the employing establishment was July 30, 1999 and that she retired in February 2004.
Appellant filed a number of claims for a recurrence of disability. The issue on appeal is
whether she has established that her recurrence of disability was causally related to her accepted
June 19, 1992 employment injury.
The Board finds that appellant failed to submit any medical evidence establishing that she
sustained a recurrence of disability causally related to the June 19, 1992 employment injury. The
most recent medical evidence in the record is a July 23, 1997 progress note from
Dr. Salyapongse which related that appellant had not been seen since April 1996 when she had
been given permanent light duty at the employing establishment and been diagnosed with right
carpal tunnel syndrome. Appellant submitted no medical evidence with her recurrence claim.
OWCP advised her in a letter dated November 16, 2011 regarding the evidence required to
support her recurrence claim. OWCP’s hearing representative also informed her regarding the
evidence required at the telephonic hearing and the importance of submitting medical evidence.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden in establishing that she sustained
a recurrence of disability causally related to her accepted June 19, 1992 employment injury,

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 6, 2012 is affirmed.
Issued: June 20, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

